Case 2:16-cv-02105-JAR Document 590-2 Filed 03/16/21 Page 1 of 12




              EXHIBIT D: Appeal Fee Issues
      Case 2:16-cv-02105-JAR Document 590-2 Filed 03/16/21 Page 2 of 12




                DECLARATION OF JONATHAN STERNBERG
       I, Jonathan Sternberg, being of lawful age and duly sworn upon oath, submit
this Declaration in accordance with 28 U.S.C. § 1746. I have personal knowledge of
the facts herein.
      1. I am a litigation attorney with my primary office in Kansas City,
         Missouri. My practice is focused almost entirely on appellate practice. To
         date, I have been counsel of record in more than 150 reported appellate
         decisions in a wide array of subjects including constitutional issues. I
         have written more than 300 appellate briefs and have presented nearly
         150 appellate oral arguments, including 15 before federal appellate courts.
         Among other recognition, I have received an AV® PreeminentTM rating
         from Martindale-HubbellR every year since 2012, I have been listed in The
         Best Lawyers in America for Appellate Practice every year since 2015, and
         I have been listed in Missouri and Kansas Super Lawyers every year since
         2014, including in their “Top 50” list for Kansas City and their “Top 100”
         list for Missouri and Kansas combined in 2016, 2019, and 2020.

      2. I am familiar with the market rates for appellate work in the greater
         Kansas City area and the St. Louis area where I also have an office and
         regularly practice. I have also testified as an expert on the issue of
         appellate fees.

      3. My ordinary hourly rate for appellate work is $425 per hour, which in my
         understanding is higher than that charged by many other lawyers in the
         region for appellate work.

      4. Although cases differ, I would estimate that an appellee’s brief in the
         Tenth Circuit and an oral argument in a case where the appellee’s counsel
         was not the trial lawyer would normally cost the client from $30,000 to
         $50,000, depending on the number of attorneys involved and the hourly
         rate, representing possibly 100 hours of attorney work total on the higher
         end.

      5. The most I have ever charged for appellate work in a single case was
         approximately $70,000 over two years for an appellant in the Eighth
         Circuit where more than $50 million was at issue, I worked with a team of
         other lawyers, the record was unusually voluminous, I was not trial
         counsel, and I had to draft and file two briefs and present an oral
         argument. This was unusual.
Case 2:16-cv-02105-JAR Document 590-2 Filed 03/16/21 Page 3 of 12




6. A response to a certiorari petition in the U.S. Supreme Court is not
   required unless ordered by the Court. It is also limited to 9,000 words.
   However, if I were to file one in a case where I previously represented the
   respondent, I usually would estimate this would cost $10,000 to $20,000.

7. I have no financial relationship with the Kansas Secretary of State or the
   Office of Attorney General. This is my honest opinion, based upon my
   knowledge and experience.
I declare under penalty of perjury that the foregoing is true and correct.
Executed on March 11, 2021.


                                        ___________________________
                                        Jonathan Sternberg
       Case 2:16-cv-02105-JAR Document 590-2 Filed 03/16/21 Page 4 of 12




                          AFFIDAVIT OF GREGORY P. GOHEEN

STATE OF KANSAS                        )
                                       ) ss:
COUNTY OF WYANDOTTE                    )

       Gregory P. Goheen, of lawful age, being first duly sworn, on oath deposes and states as
follows:


       1.      I am over eighteen (18) years of age and under no legal disability.

       2.      I have personal knowledge of the matters set forth in this affidavit.

       3.      I am an attorney licensed to practice law in the States of Kansas and Missouri. I am

admitted to practice in the state and federal courts of Kansas and Missouri and have been practicing

law for over 27 years.

       4.      I practice at the law firm of McAnany Van Cleave & Phillips, PA located at 10 E.

Cambridge Circle Drive, Suite 300, Kansas City, Kansas.

       5.      I am a past president of the Kansas Bar Association, the KCMBA’s federal courts

advocates section and the Kansas Association of School Attorneys. I have been recognized by

Best Lawyer’s in America as “Lawyer of the Year” in the practice are of Labor Law-Management

in Kansas City, Kansas for multiple years with additional recognition in the areas of Education

Law, Antitrust, Commercial Litigation, Employment Law and Municipal Law. I have also been

voted a “Super Lawyer” by other lawyers in Kansas and Missouri in the areas of Civil Litigation,

Schools & Education and Employment & Labor.

       6.      During the course of my practice, I have represented hundreds of different clients,

including state and local governmental entities, as lead counsel and co-counsel in matters of

complex civil litigation at both the appellate and trial levels in state and federal courts, including


                                                  1
          Case 2:16-cv-02105-JAR Document 590-2 Filed 03/16/21 Page 5 of 12




multi-district litigation. I have spent substantial time representing clients in areas of the law

involving, among others, state and federal constitutions, civil rights and labor and employment

rights. I have managed all aspects of these cases including presuit, pretrial, trial, posttrial and

appeal.

          7.   Based upon my experience, in litigation matters involving an appeal before the

Tenth Circuit Court of Appeals including briefing and oral argument, the reasonable staffing, range

of hours worked and rates charged depend on the complexity and number of issues appealed and

the extent to which those issues were briefed and addressed during the course of the proceedings

prior to appeal. By way of example, a case involving fewer parties – ie. a single plaintiff and

defendant versus multiple plaintiffs and defendants – or involving a singular claim -- versus

multiple claims – would typically require less staff and fewer hours for the appellate process.

Similarly, unless there has been some change in the law or some unusual and unexpected

circumstance arose during the course of the litigation prior to appeal, most legal issues that form

the basis for an appeal have typically been fully researched and briefed to the district court prior

to any appeal which should reduce the amount of time needed in those areas during the appellate

process.

          8.   In terms of staffing, it is my experience that most appellate work is adequately and

appropriately staffed by no more than three (3) individuals: a senior level attorney, an associate

level attorney and a paralegal. Any more individuals typically make the process less efficient

unless the case is particularly complex or involves more than one issue that requires unique

expertise for adequate briefing on each issue. The breakdown of work between these time-keepers

will vary based on the case and their respective experience levels, but the majority of time


                                                 2
Case 2:16-cv-02105-JAR Document 590-2 Filed 03/16/21 Page 6 of 12
Case 2:16-cv-02105-JAR Document 590-2 Filed 03/16/21 Page 7 of 12




                  Plaintiffs’ Fees on Appeal
            Case 2:16-cv-02105-JAR Document 590-2 Filed 03/16/21 Page 8 of 12



    Case No: 16‐2105‐JAR‐JPO
June 19, 2018 ‐ December 15, 2020
          Billable Hours:

                ACLU                Hours Worked    Hourly Rate   Total
Dale Ho                                     172.9   $    500.00 $ 86,450.00
Doug Bonney                                     4   $    500.00 $ 2,000.00
R. Orion Danjuma                            335.6   $    250.00 $ 83,910.00
Sophia Lin Lakin                            145.3   $    240.00 $ 34,876.80
Emily Rong Zhang                             26.5   $    195.00 $ 5,179.20
Molly Rugg (Paralegal)                          0   $    110.00         ‐
Lila Carpenter (Paralegal)                   46.5   $    110.00 $ 5,124.90

        Total Hours Worked                  730.8    Net Total   $217,540.90

    Costs & Expenses Incurred:
 June 19, 2018 ‐ December 15, 2020
         Nature of Expense              Cost
Travel Expenses                    $     2,581.53
Court Fees and Transcripts         $     1,565.08

                Total               $   4,146.61
            Case 2:16-cv-02105-JAR Document 590-2 Filed 03/16/21 Page 9 of 12



    Case No: 16‐2105‐JAR‐JPO
June 19, 2018 ‐ December 15, 2020
          Billable Hours

             Decherts, LLP          Hours Worked    Hourly Rate Requested   Current Billing Rate
Neil A. Steiner                              35.8   $                 500   $              1,350
Rebecca Kahan Waldman                        29.9   $                 500   $              1,100
Angela M. Liu                                  46   $                 250   $              1,100
Tharuni A. Jayaraman                        56.58   $                 195   $                900
Margaret Mortimer                             1.2   $                 195   $                900
Daphne T. Ha                                  0.7   $                 240   $                240

        Total Hours Worked                 169.48                           Net Total
          Case 2:16-cv-02105-JAR Document 590-2 Filed 03/16/21 Page 10 of 12




     Total
$   17,900.00
$   14,950.00
$   11,500.00
$   11,033.10
$      234.00
$      168.00

$ 55,785.10
           Case 2:16-cv-02105-JAR Document 590-2 Filed 03/16/21 Page 11 of 12



    Case No: 15‐9300‐JAR‐JPO
June 19, 2018 ‐ December 15, 2020
          Billable Hours:

          Dentons US, LLP            Hours Worked    Hourly Rate      Total
Mark Johnson                                  74.2   $    500.00   $ 37,100.00
Curtis Woods                                  62.1   $    500.00   $ 31,050.00
Simon Steel                                   40.9   $    500.00   $ 20,450.00
Samantha Wagner                                1.5   $    250.00   $    375.00
Jennifer Walrath                                 0   $    250.00   $        ‐
Jacqueline Gardner (Paralegal)                   0   $    110.00   $        ‐
Kaylie Heimel (Paralegal)                        0   $    110.00   $        ‐

       Total Hours Worked                    178.7    Net Total    $ 88,975.00


      Costs & Expenses Incurred
 June 19, 2018 ‐ December 15, 2020
          Nature of Expense
Deposition Transcripts               $     196.60
Mileage and Parking                  $     117.50
Airfare                              $     811.02
Meals                                $     231.49
Filing Fees                          $     225.00
Computerized Research and PACER      $   1,363.20
Hotel and Lodging Tax                $     775.14

               Total                 $   3,719.95
           Case 2:16-cv-02105-JAR Document 590-2 Filed 03/16/21 Page 12 of 12



    Case No: 15‐9300‐JAR‐JPO
June 19, 2018 ‐ December 15, 2020
          Billable Hours

         Fagan & Emert, LLC         Hours Worked    Hourly Rate   Total
Mark T. Emert                                 2.7   $    300.00 $ 810.00
Paul T. Davis                                   0   $    250.00 $    ‐
William Lawrence IV                             0   $    200.00 $    ‐

       Total Hours Worked                     2.7    Net Total   $ 810.00

      Costs & Expenses Incurred
 June 19, 2018 ‐ December 15, 2020
          Nature of Expense
Filing Fees                        $      225.00

               Total                $     225.00
